[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                                                                           FILED
                             ________________________             U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                        MAY 11, 2007
                                    No. 06-10517
                                                                     THOMAS K. KAHN
                             ________________________
                                                                          CLERK
                         D. C. Docket No. 04-60040-CV-WPD

PATRICIA A. LOCKABY, as
Personal Representative of the
Estate of Perry E. Lockaby,
for the use and benefit of the
Estate of Perry E. Lockaby,

                                                                       Plaintiff-Appellant,

                                          versus

JLG INDUSTRIES, INC.,

                                                                     Defendant-Appellee.
                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                     (May 11, 2007)

Before BIRCH and FAY, Circuit Judges, and CUDAHY,* District Judge.

PER CURIAM:
__________________________________________________________________
*Honorable Richard D. Cudahy, United States Circuit Judge for the Seventh Circuit, sitting by
designation.
      This is a wrongful death case arising from the tragic death of a man crushed

between a scissor lift and a backhoe. At the conclusion of a jury trial, verdicts were

returned in favor of the defendant/appellee. The jury found specifically that the

scissor lift was not a defective product and that the defendant had not been guilty of

negligence.

      The only issue raised in this appeal challenges the jury instruction dealing with

the defense of misuse of the product. We review a challenged jury instruction ‘as part

of the entire charge, in view of the allegations of the complaint, the evidence

presented, and the arguments of counsel, to determine whether the jury was misled

and whether the jury understood the issues.’” National Distillers and Chemical Corp.

v. Brad's Machine Products, Inc., 666 F.2d 492, 497 (11th Cir.1982) (quoting First

Virginia Bankshares v. Benson, 559 F.2d 1307, 1316 (5th Cir.1977)); U.S. v.

Johnson, 139 F.3d 1359, 1366 (11th Cir.1998). We assume that jurors carefully

follow instructions for this assumption underpins our constitutional system of trial by

jury. See Francis v. Franklin, 471 U.S. 307, 324 (U.S. 1985). Although we consider

a district court’s jury instructions under a deferential standard of review, Eskra v.

Provident Life & Acc. Ins. Co., 125 F.3d 1406, 1415 (11th Cir.1997), we will reverse

and order a new trial where the instructions do not accurately reflect the law, and the



                                          2
instructions as a whole do not correctly instruct the jury. Carter v. DecisionOne Corp.

through C.T. Corp. Sys., 122 F.3d 997, 1005 (11th Cir.1997) (quoting Johnson v.

Bryant, 671 F.2d 1276, 1280 (11th Cir.1982)).

      In this case the jury was instructed orally and given a written version of the

instructions for use during deliberations. Pursuant to these instructions the jury was

to first decide whether or not the plaintiff had proved the allegations of negligence.

In response to a special interrogatory, the jury said “no.” Next the jury was instructed

to consider the claim of product liability and whether or not the scissor lift was

defective. In response to another special interrogatory, the jury said “no.” Under the

jury instructions this ended the case and their deliberations. There was no need for

the jury to consider the issue of misuse and we find nothing about the instruction that

would have confused or misled the jury in its deliberations as to the issues of

negligence or product liability (defective product).

      Finding no error we affirm.

      AFFIRMED.




                                           3